           Case 18-31204       Doc 38     Filed 03/20/19 Entered 03/20/19 13:54:33            Desc Main
                                             Document Page 1 of 5



         SO ORDERED.

         SIGNED this 20 day of March, 2019.




                                                            James P. Smith
                                                  Chief United States Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF GEORGIA
IN RE:                                                                       CHAPTER 13
David Floyd Merritt
1023 Banks Academy Road
Carnesville, GA 30521                                                        CASE NO. 18-31204-JPS
SS#     XXX-XX-0220



                      ORDER CONFIRMING PLAN AWARDING ATTORNEY FEES
       The debtor's plan having been transmitted to all creditors; and

       It having been determined, after hearing on notice, that the debtor's plan, or plan as amended, complies
with Chapter 13 of the Bankruptcy Code, 11 U.S.C. §1325, and with other applicable provisions of this title of the
United States Code as shown by Exhibit “A” attached hereto; and

       The Chapter 13 Trustee having recommended that the debtor's plan to be confirmed; it is

       ORDERED that the debtor's plan, or plan as amended, which plan is attached hereto as Exhibit “A” and
incorporated herein by reference, is confirmed, and the debtor is further ordered to comply with the terms of this
plan and to maintain in force all insurance required by any of his contractual agreements; and it is further

        ORDERED that an award of $3,250.00 is made to R. JEFFREY FIELD with R. JEFFREY FIELD &
ASSOC. as interim compensation in this case pursuant to §331 of the Bankruptcy Code for the attorney services
rendered in this case. The trustee is directed to pay any unpaid balance as an administrative expense; and it is
further


18-31204-JPS                              Printed: 3/19/2019   1:50 pm                                 Page 1 of 5
          Case 18-31204      Doc 38    Filed 03/20/19 Entered 03/20/19 13:54:33         Desc Main
                                          Document Page 2 of 5



        ORDERED that all pending motions to dismiss filed by the Chapter 13 trustee are hereby withdrawn,
unless a separate order has been entered resolving the motion.


                                           END OF DOCUMENT

Prepared by:

Camille Hope, Trustee
P.O. Box 954
Macon GA 31202
Telephone (478) 742-8706




18-31204-JPS                            Printed: 3/19/2019   1:50 pm                             Page 2 of 5
               Case 18-31204            Doc 38      Filed 03/20/19 Entered 03/20/19 13:54:33                     Desc Main
                                                       Document Page 3 of 5



                                                  UNITED STATES BANKRUPTCY COURT
                                                 FOR THE MIDDLE DISTRICT OF GEORGIA

IN RE:                                                                        Chapter 13
David Floyd Merritt                                                           Case No. 18-31204-JPS




                              Trustee's Summary of the Plan Including Agreed Upon Changes


Part 1
Debtor's Net Income:              3,221.00         Deb 1:    Triple H Transport, Inc
Spouse's Net Income:                  0.00         Deb 2:

Part 2: Plan Payments and Length of Plan
             Debtor proposes to make payments into the plan as follows:
2.1
            Which Debtor      Payment Amt.       Frequency                     Start Date
             Debtor 1                  250.00    WEEKLY                          12/5/2018
             Debtor 1                  309.00    WEEKLY                          3/6/2019

         until the plan is completed

2.2      Additional Payments:                                                    Source:

2.3      The debtor(s) will pay for a minimum of 36 months if the debtor (s) is/are below the median income or 57 months if the
         debtor(s) is/are above the median income.

Part 3: Treatment of Secured Claims

From the payments so received, the Trustee shall make disbursements to allowed claims as follows :

3.1      Payments on Long Term Debt

                                                                               MONTH OF FIRST                      MONTHLY PAYMENT
NAME OF CREDITOR                                                               PAYMENT UNDER PLAN                           AMOUNT
21ST MORTGAGE CORPORATION                                                       Mtg/January 1, 2019                          $461.16

3.2      Payments on Arrearages on Long Term Debt

                                                ESTIMATED                 INTEREST                                                MONTHLY
NAME OF CREDITOR                                AMOUNT DUE                    RATE                COLLATERAL                      PAYMENT
21ST MORTGAGE CORPORATION                        3,539.89                              Arrears                                      Pro Rata

3.3      Secured Claims Not Subject to Cram Down




  18-31204-JPS                                       Printed: 3/19/2019      1:50 pm                                        Page 3 of 5
              Case 18-31204            Doc 38       Filed 03/20/19 Entered 03/20/19 13:54:33                    Desc Main
                                                       Document Page 4 of 5



                                                                AMOUNT INTEREST                                              MONTHLY
NAME OF CREDITOR                                                  DUE       RATE          COLLATERAL                         PAYMENT
BB&T - BRANCH BANKING & TRUST COMPANY                             $3,057.55  2.00 2016 Toro Zero Turn Mower                $61.00
CAPITAL ASSET RECOVERY                                           $11,235.17  6.00 2005 Ford Explorer Sport Trac            $400.00

3.4     Pre-confirmation Adequate Protection Payments - These payments will be applied to reduce the principal of the claim .

                                                                                                           ADEQUATE PROTECTION
NAME OF CREDITOR                                                                                             PAYMENT AMOUNT
BB&T - BRANCH BANKING & TRUST COMPANY                                                                                       $50.00
CAPITAL ASSET RECOVERY                                                                                                     $140.00

3.5     Secured Creditors Subject to Cram Down

                                              AMOUNT                         INTEREST                                               MONTHLY
                                                                               RATE
NAME OF CREDITOR                                DUE              VALUE                          COLLATERAL                          PAYMENT

3.6     The following collateral is surrendered to the creditor, and the stay and co -debtor stay are lifted.


NAME OF CREDITOR                                                          COLLATERAL
Gateway One Lending & Finance, LLC                                         2014 Chevrolet Silverado

3.7     The following debts will be paid directly by the debtor (s):


3.8    The judicial liens or non-possessory, non-purchase security interests that are being avoided are listed in Part 6 Nonstandard
       Provisions.

Part 4: Treatment of Fees and Priority Debt

4.1     Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3,250.00 to be paid as follows:

Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases

4.2    Trustee's Fees: Trustee's fees are governed by statute and may change during the course of the case .


4.3    The following domestic support obligations will be paid over the life of the plan as follows: (These payments will be made
       simultaneously with payment of the secured debt to the extent funds are available and will include interest at the rate of ____%. (If
       this is left blank, no interest will be paid .)

4.4    All other 11 U.S.C. § 507 priority claims, unless already listed under 4 .3, will be paid in full over the life of the plan as funds
       become available in the order specified by law .

Part 5: Treatment of Non-Priority Unsecured Claims

5.1    Debtor(s) will make payments that will meet all of the following parameters (these are not cumulative, debtor (s) will pay
       the highest of the three):

       Disposable Income: $34,048.80                      Best Interest: $16,008.00             Optional: $




  18-31204-JPS                                       Printed: 3/19/2019      1:50 pm                                        Page 4 of 5
               Case 18-31204            Doc 38       Filed 03/20/19 Entered 03/20/19 13:54:33                      Desc Main
                                                        Document Page 5 of 5




5.2      Binding Dividend (%): __                 Estimated Dividend: 75%


5.3      The following unsecured claims are classified to be paid at 100%. If the debtor (s) is proposing to pay less than 100 %, or to pay a
         regular monthly payment, those proposals should appear in Part 6 Nonstandard Provisions.


5.4      The executory contracts and unexpired leases listed below are assumed . Those not mentioned are rejected .


5.5      See original plan for insurance requirements .


5.6      Notwithstanding the proposed treatment or classification of any claim in the plan confirmed in this case, all lien avoidance actions or
         litigation involving the validity of liens, or preference action will be reserved and can be pursued after confirmation of the plan .
         Successful lien avoidance or preference actions will be grounds for modification of the plan .

Part 6: Nonstandard Provisions
A proof of claim filed to cure arrearages on a long term debt shall be paid in full, unless objected to, notwithstanding an estimated amount
being stated in Part 3.2 above.


      EXHIBIT "A"                                                                              /s/ Camille Hope
                                                                                       Office of the Chapter 13 Trustee




   18-31204-JPS                                      Printed: 3/19/2019        1:50 pm                                         Page 5 of 5
